HILLMAN CAPITAL MANAGEMENT INVESTMENT TRUST 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802 (252) 972-9922 August 2, 2010 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Hillman Capital Management Investment Trust (“Trust”) (File Nos. 333-44568 and 811-10085) Post-Effective Amendment No. 14 to the Registration Statement on Form N-1A on behalf of The Hillman Focused Advantage Fund and The Hillman Advantage Equity Fund (collectively, the “Funds”) Ladies and Gentlemen: Enclosed herewith for filing on behalf of the Trust, pursuant to: (1) the Securities Act of 1933, as amended, and Rule 485(a) thereunder; (2) the Investment Company Act of 1940, as amended; and (3) Regulation S-T, please find Post-Effective Amendment No. 14 to the Registration Statement of the Trust. The amendment is being filed pursuant to Rule 485(a) of the Securities Act for the purpose of updating disclosure to reflect the adoption of a new administration agreement by the Trust and to make certain minor and conforming changes.The amendment contains the Funds’ Prospectuses, the Funds’ Statement of Additional Information, Part C, the Signature Page, and Exhibits. If you have any questions concerning the foregoing, please call the undersigned at (252) 972-9922, extension 249. Sincerely, Hillman Capital Management Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary cc: Marc L. Collins Thompson Hine LLP 312 Walnut Street 14th Floor Cincinnati, Ohio 45202
